Deutsche Investment Management Americas Inc. One Beacon Street Boston, MA 02108 March 2, 2012 Securities and Exchange Commission treet, N.E. Washington, DC20549 RE: DWS Global Income Builder Fund (the “Fund”), a series of DWS Market Trust (the “Trust”); (Reg. Nos. 002-21789 and 811-01236) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Trust hereby certifies that the form of Prospectus and Statement of Additional Information that would have been filed on behalf of the Fund pursuant to Rule 497(c) upon the effectiveness of Post-Effective Amendment No. 93 to the Trust’s Registration Statement on Form N-1A (the “Amendment”) would not have differed from that contained in the Amendment, which is the most recent amendment to such Registration Statement relating to the Funds and was filed electronically on February 29, 2012. Any comments or questions on this filing should be directed to the undersigned at (617) 295-3557. Sincerely yours, /s/Thomas Connors Thomas Connors Director and Senior Counsel cc:John Marten, Esq., Vedder Price
